Exhibit 10.4

 

GOVERNANCE AGREEMENT

 

THIS GOVERNANCE AGREEMENT (this “Agreement”), by and between ZBB Energy
Corporation, a Wisconsin corporation (the “Company”), and Solar Power, Inc. and
its affiliates (the “Investor”) is entered into as of this and the Company
entered into ______, 2015.

 

WHEREAS, on April 17, 2015, the Investor a Securities Purchase Agreement with
the Company (the “Securities Purchase Agreement”) pursuant to which the
Investor agreed to acquire, and the Company agreed to issue, 8,000,000 shares of
the Company’s common stock (the “Common Shares”), 42,000,000 shares of the
Company’s Series C Convertible Preferred Stock (the “Preferred Shares”) and a
warrant issued by the Company (the “Warrant”);

 

WHEREAS, the Preferred Shares are convertible into 42,000,000 shares of the
Company’s common stock upon the achievement of certain milestones (the
“Conversion Shares”), and the Warrant is exercisable by the holder thereof for
issuance of up to 50,000,000 shares of the Company’s common stock upon the
achievement of certain milestones (the “Warrant Shares”, and together with the
Common Shares and the Conversion Shares, the “Subject Shares”); and

 

WHEREAS, as a condition and inducement to the willingness of the Company and the
Investor to enter into the Securities Purchase Agreement, the Company and the
Investor have agreed to enter into this Agreement;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.     Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section.

 

(a)     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

(b)     “Beneficially Own” with respect to any securities means having
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Securities Exchange Act of 1934, including without limitation, the
60-day provision in paragraph (d)(1)(i) thereof). The terms “Beneficial
Ownership” and “Beneficial Owner” have correlative meanings.

 

(c)     “Board” means the board of directors of the Company.

 

(d)     “Director” means a member of the Board.

 

(e)     “Equity Securities” means any Common Stock or any rights, warrants or
options to subscribe for or purchase Common Stock.

 

(f)     “Junior Securities” has the meaning ascribed thereto in the Certificate
of Designations for the Preferred Stock.

 

(g)    “Law” means any federal, state, local or foreign Order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation, including
common law.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(h)     “Permitted Issuance” means any issuance by the Company of Equity
Securities (1) to officers, employees, directors or consultants of the Company
and its subsidiaries pursuant to equity incentive plans approved by the
Company’s Board (including a director appointed by Investor) and the securities
issued upon exercise of such grants, (2) pursuant to the conversion or exchange
of any securities issued to the Investor pursuant to or in connection with the
Securities Purchase Agreement or any other securities of the Company outstanding
as of the date hereof into Capital Stock, or the exercise of any warrants or
other rights issued to the Investor pursuant to or in connection with the
Securities Purchase Agreement or any other warrants or rights outstanding as of
the date hereof to acquire Capital Stock; (3) pursuant to a bona fide firm
commitment underwritten public offering; (4) in connection with a joint venture,
strategic alliance or other commercial relationship with any Person (including
Persons that are customers, suppliers and strategic partners of the Company)
relating to the operation of the Company’s business and for which a primary
purpose thereof is not raising capital; or (5) in connection with any office
lease or equipment lease or similar equipment financing transaction approved by
the Board in which the Company obtains from a lessor or vendor the use of such
office space or equipment for its business.

 

(i)     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

(j)     “Pro Rata Share” means the quotient of (i) the number of shares of
Common Stock Beneficially Owned by the Investor divided by, (ii) the number of
shares of Common Stock outstanding at such time of determination.

 

2.     Investor Director. For so long as the Investor holds in excess of 10,000
Preferred Shares or 25 million shares of Common Stock (including Conversion
Shares) (the “Requisite Shares”), the Investor shall be entitled to nominate one
(1) director to the Board. For so long as the Investor holds the Requisite
Shares and following the time at which the Series C-2 Convertible Preferred
Stock shall have become convertible in full, the Investor shall be entitled to
nominate a total of two (2) directors to the Board. For so long as the Investor
holds the Requisite Shares and following the time at which the Series C-3
Convertible Preferred Stock shall have become convertible in full, the Investor
shall be entitled to nominate a total of three (3) directors to the Board (each
such director, an “Investor Director”). In accordance with the provisions of
this Section, at each meeting of the Company’s shareholders at which the
election of directors is to be considered, the Company shall nominate the
Investor Directors designated by the Investor for election to the Board by the
shareholders and solicit proxies from the Company’s shareholders in favor of the
election of the Investor Directors. The Company shall use reasonable best
efforts to cause each Investor Director to be elected to the Board (including
voting all unrestricted proxies in favor of the election of such the Investor
Director and including recommending approval of such Investor Director’s
appointment to the Board). Each Investor Director appointed pursuant to this
Section shall continue to hold office until the next annual meeting of the
shareholders of the Company and until his or her successor is elected and
qualified in accordance with this Section and the Bylaws, unless such Investor
Director is earlier removed from office or at such time as such Investor
Director’s death, resignation, retirement or disqualification. The Company shall
use reasonable best efforts to ensure that an Investor Director is removed only
if so directed in writing by the Investor, unless otherwise required by this
Section or applicable Law. In the event of a vacancy on the Board resulting from
the death, disqualification, resignation, retirement or termination of the term
of office of the Investor Director, the Company shall use reasonable best
efforts to cause the Board to fill such vacancy or new directorship with a
representative designated by the Investor as provided hereunder, in either case,
to serve until the next annual or special meeting of the shareholders. If the
Investor fails or declines to fill the vacancy, then the directorship shall
remain open until such time as the Investor elects to fill it with a
representative designated hereunder.

 

 

 
2

--------------------------------------------------------------------------------

 

 

3.     Matters Requiring Investor Approval. So long as the Investor continues to
hold the Requisite Shares, the Company hereby covenants and agrees with the
Investor that it shall not, without prior written approval of Investor, take any
of the following actions:

 

(a)      the conduct by the Company of any business other than, or the
engagement by the Company in any transaction not substantially related to, the
business as currently conducted;

 

(b)     changing the number or manner of appointment of the Directors on the
Board;

 

(c)     the dissolution, liquidation or winding-up of the Company or the
commencement of a voluntary proceeding seeking reorganization or other similar
relief;

 

(d)     other than in the ordinary course of conducting the Company’s business
consistent with past practice, the incurrence, issuance, assumption, guarantee
or refinancing of any debt if the aggregate amount of such debt and all other
outstanding debt of the Company exceeds $10 million;

 

(e)     the acquisition, repurchase or redemption by the Company of any Junior
Securities;

 

(f)     (i) the acquisition of an interest in any Person or the acquisition of a
substantial portion of the assets or business of any Person or any division or
line of business thereof or any other acquisition of material assets, in any
such case where the consideration paid exceeds $2 million, or (ii) any
Fundamental Transaction (as defined in the Certificate of Designation);

 

(g)     the entering into by the Company of any agreement, arrangement or
transaction with Affiliate (or any relative, beneficiary, employee or affiliate
of such person) that calls for aggregate payments (other than payment of salary,
bonus or reimbursement of reasonable expenses) in excess of $120,000;

 

(h)     the commitment to capital expenditures in excess of $7 million during
any fiscal year;

 

(i)     the selection or replacement of the auditors of the Company;

 

 

 
3

--------------------------------------------------------------------------------

 

 

(j)     entering into of any partnership, consortium, joint venture or other
similar enterprise involving the payment, contribution, or assignment by the
Company or to the Company of money or assets greater than $5 million;

 

(k)     amend or otherwise change its Articles of Incorporation or by-laws or
equivalent organizational documents of the Company or any Subsidiary;

 

(l)     grant, issue or sell any Equity Securities (in each case, other than any
Permitted Issuances) to any Person;

 

(m)     declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock; provided, however, that the dividends called for by Section 3(b)
of the Certificate of Designation of Preferences, Rights and Limitations of the
Company’s Series B Convertible Preferred Stock shall nonetheless continue to
accrue and accumulate on each share of the Company’s Series B Convertible
Preferred Stock;

 

(n)     reclassify, combine, split or subdivide, directly or indirectly, any of
its capital stock;

 

(o)     permit any item of material intellectual property to lapse or to be
abandoned, dedicated, or disclaimed, fail to perform or make any applicable
filings, recordings or other similar actions or filings, or fail to pay all
required fees and taxes required or advisable to maintain and protect its
interest in such intellectual property; or

 

(p)     enter into any contract, arrangement, understanding or other similar
agreement with respect to any of the foregoing.

 

4.     Preemptive Rights. If at any time the Company proposes to grant, issue or
sell any Equity Securities (in each case, other than any Permitted Issuances) to
any Person (the “Purchase Rights”) then it shall give the Investor written
notice of its intention to do so, describing the Equity Securities and the price
and the terms and conditions upon which the Company proposes to issue the same.
The Investor shall be entitled to acquire, upon the terms applicable to such
Purchase Rights, its Pro Rata Share of the Equity Securities proposed to be
granted, issued or sold by the Company triggering the Purchase Rights. The
Investor shall have ten (10) Business Days from the giving of such notice to
agree to purchase its Pro Rata Share of the Equity Securities for the price and
upon the terms and conditions specified in the notice by giving written notice
to the Company and stating therein the quantity of such Equity Securities to be
purchased. If the Investor fails to exercise in full its Purchase Rights, the
Company shall have ninety (90) days thereafter to sell the Equity Securities in
respect of which the Investor’s rights were not exercised, at a price and upon
terms and conditions no more favorable to the purchasers thereof than specified
in the Company’s notice to the Investor pursuant to this Section. If the Company
has not sold such Equity Securities within such ninety (90) days, the Company
shall not thereafter issue or sell any Equity Securities (other than Permitted
Issuances) without first again complying with this Section. The provisions of
this Section shall terminate upon the Investor ceasing to own the Requisite
Shares.

 

 

 
4

--------------------------------------------------------------------------------

 

 

5.     Stand Still. Until the earlier of (i) conversion in full by the Investor
of the Preferred Shares, (ii) the occurrence of a Significant Event, the
Investor covenants and agrees with the Company that it will not directly or in
concert with others make any nominations to the Board (other than pursuant to
this Agreement) or make any shareholder proposals for other shareholder
business.  A “Significant Event” shall mean any of the following:  (a) the
acquisition by any person or 13D Group (as defined below) of beneficial
ownership of Voting Securities (as defined below) representing 10% or more of
the then outstanding Voting Securities of the Company or a right to nominate or
appoint a member of the Board; (b) the announcement or commencement by any
person or 13D Group of a tender or exchange offer to acquire Voting Securities
which, if successful, would result in such person or 13D Group owning, when
combined with any other Voting Securities owned by such person or 13D Group, 10%
or more of the then outstanding Voting Securities; and (c) the Company enters
into or otherwise determines to seek to enter into any merger, sale or other
business combination transaction pursuant to which the outstanding shares of
common stock of the Company (the “Common Stock”) would be converted into cash or
securities of another person or 13D Group or 50% or more of the then outstanding
shares of Common Stock would be owned by persons other than current holders of
shares of Common Stock, or which would result in all or a substantial portion of
the Company’s assets being sold to any person or 13D Group.  “Voting Securities”
shall mean at any time shares of any class of capital stock of the Company that
are then entitled to vote generally in the election of directors; provided that
for purposes of this definition any securities that at such time are convertible
or exchangeable into or exercisable for shares of Common Stock shall be deemed
to have been so converted, exchanged or exercised.  “13D Group” shall mean any
group of persons formed for the purpose of acquiring, holding, voting or
disposing of Voting Securities that would be required under Section 13(d) of the
Exchange Act and the rules and regulations thereunder to file a statement on
Schedule 13D with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act.

 

6.     Directors’ and Officers’ Indemnification and Insurance. For so long as
Investor is entitled to appoint any Investor Director, (a) the Company agrees
that its by-laws shall contain provisions no less favorable with respect to
indemnification than are set forth in Article V of the Company's Amended and
Restated By-Laws as of November 4, 2009, and (b) the Company shall maintain in
effect directors’ and officers’ liability insurance policies of customary
coverage maintained by the Company.

 

7.     Termination. This Agreement shall terminate upon the earliest to occur
of:

 

(a)     Investor holding a majority of the Company’s common stock (including all
Equity Securities of the Company on an as-convertible and as-exercisable basis);

 

(b)     upon mutual agreement of such parties as would be required to amend this
Agreement; and

 

(c)     the liquidation, dissolution or winding up of the Company.

 

8.     Amendments and Waivers. Neither this Agreement nor any term hereof may be
amended or otherwise modified other than by an instrument in writing signed by
the Company and the Investor. No provision of this Agreement may be waived,
discharged or terminated other than by an instrument in writing signed by the
party against whom the enforcement of such waiver, discharge or termination is
sought.

 

 

 
5

--------------------------------------------------------------------------------

 

 

9.     Enforceability/Severability. The parties hereto agree that each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law. If any provision of this Agreement shall
nevertheless be held to be prohibited by or invalid under applicable law, (a)
such provision shall be invalid only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement, and (b) the parties shall, to the extent
permissible by applicable law, amend this Agreement so as to make effective and
enforceable the intent of this Agreement.

 

10.     Specific Enforcement. It is agreed and understood that monetary damages
would not adequately compensate an injured party for the breach of this
Agreement by any other party, that this Agreement shall be specifically
enforceable, and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order.
Further, each party hereto waives any claim or defense that there is an adequate
remedy at law for such breach or threatened breach. All remedies, either under
this Agreement, by law, or otherwise afforded to parties hereunder, shall be
cumulative and not alternative.

 

11.     Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed by
and construed under the laws of the State of Wisconsin without regard to
principles of conflict of laws.

 

12.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

13.     Successors and Assigns. This Agreement shall not be assignable or
otherwise transferable by a party without the prior written consent of the other
party, and any attempt to so assign or otherwise transfer this Agreement without
such consent shall be void and of no effect. The provisions hereof shall inure
to the benefit of, and be binding upon, the successors and assigns of the
parties hereto.

 

14.     Notices. Any notice, request or other document required or permitted to
be given or delivered to the Investor by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement.

 

15.     Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other in any manner by any oral or
written representations, warranties, covenants and agreements except as
specifically set forth herein. Each party expressly represents and warrants that
it is not relying on any oral or written representations, warranties, covenants
or agreements outside of this Agreement.

 

16.     Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party hereunder, upon any breach,
default or noncompliance under this Agreement shall impair any such right, power
or remedy, nor shall it be construed to be a waiver of any such breach, default
or noncompliance, or any acquiescence therein, or of any similar breach, default
or noncompliance thereafter occurring.

 

17.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

18.     Attorneys’ Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

 

 
6

--------------------------------------------------------------------------------

 

 

[signatures follow on next page]

 

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year hereinabove first written.

 

 

COMPANY:

 

ZBB ENERGY CORPORATION

 

By:                                                                          

 

Name: Eric Apfelbach

 

Title: Chief Executive Officer

 

INVESTOR:

 

SOLAR POWER, INC.

 

By:

 

Name:                                                                      

 

Title:

 

 

[Governance Agreement]